seb tax_exempt_and_government_entities_division release number release date vil code department of the treasury internal_revenue_service te_ge eo examination ne commerce ms dal dallas texas date mar employer_identification_number person to contact id number contact numbers voice fax last datefor filing a petition with the tax_court certified mail - return receipt requested dear october you were 20xx in which we determined that your tax-exempt status under sec_501 of the internal_revenue_code is not affected grantors and contributors may rely on this determination unless the internal_revenue_service publishes anctice tothe contrary because this letter could help resolve any questions about your private_foundation_status please keep it with your permanent records this is a final_determination regarding your foundation classification this modifies our letter dated an organization described in sec_509 of the internal_revenue_code code we have modified your foundation status to that of a public charity described in sec_509 of the code effective for tax years beginning january 20xx we previously provided you a report of examination explaining the proposed modification of your tax-exempt status at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on january 20xx you signed form_6018 cansent to proposed action - sec_7428 in which you agreed to the modification of your foundation classification to a organization this is a final_determination letter with regard to your federal tax-exempt status under sec_501 a of the code you are required to file form_990 return of organization exempt from income_tax form_990 must be filed by the 15th day of the fifth month after the end of your annual accounting periods a penalty of dollar_figure a day is charged when a return és filed late unless there is a reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less in addition organizations with gross_receipts exceeding dollar_figure for any year will be charged a penalty of dollar_figure a day when a return is filed late however the maximum penalty charged cannot exceed dollar_figure these penalties may also be charged if a return is not complete so be sure your return is complete before you file it if you are subject_to the tax on unrelated_business_income under sec_511 of the code you must also file an income_tax return on form 990-t exempt_organization business income_tax return if you decide to contest this determination incourt you must initiate a suit for a declaratory_judgment inthe united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the 91st day after the date this final_determination letter was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address united_states tax_court second street washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov_or call lf you have any questions please call the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely at jara heoke maria hooke director exempt_organizations examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division irs exempt_organizations examination date dec taxpayer id number form tax periods ended person to contact employee id number telephone number fax adaress manager’s contact information employee id number telephone number response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to modify your organization’s foundation status under internal_revenue_code irc sec_509 your exempt status under sec_501 is still in effect if you agree if you haven’t already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final letter modifying your foundation status if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you'll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax-exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we’ ve issued this letter letter rev catalog number 34811r request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don’t hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final letter modifying your foundation status contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely maria hooke director exempt_organizations examinations enclosures report of examination f 4621-a f form 886-a exhibit a b c d e publication publication letter rev catalog number 34811r form 886-a date name of taxpayer department of the treasury - internal_revenue_service explanations of items tax identification_number last digits schedule number at exnibl year period ended 20xx issue whether should be reclassified from a publicly_supported_organization described in sec_509 and sec_170 of the internal_revenue_code the code to a type_iii_functionally_integrated_supporting_organization described in sec_1_509_a_-4 facts was formed in the state of on april 20xx purposes are charitable and educational and include a conduct of programs to improve and support education and economic development in the south promote educational and charitable efforts of organizations that qualify as exempt_organizations under sec_115 or sec_501 of the internal_revenue_code by acting as a property holding and management company for such organizations city area and b to the organization receives financial support in the form of gross rents for services to is a school described in sec_170 for the 4-year period immediately preceding the year under examination the organization received the following support exhibit a form_990 20xx schedule a public charity status and public support part il support schedule for organizations described in sec_170 and sec_170 computation of the public support percentage for tax_year ending december 20xx is zero percent or more and fails as an organization described in sec_170 does not meet the required support percentage of exhibit b form_990 20xx schedule a public charity status and public support part iil support schedule for organizations described in sec_509 computation of the public support percentage for tax_year ending december 20xx is zero percent or more and fails as an organization described in sec_509 does not meet the required support percentage of exhibit c form_990 20xx schedule a public charity status and public support part iv supporting organizations catalog number 20810w page www irs gov form 886-a rev schedule a explanations of items department of the treasury - internal_revenue_service form 886-a date name of taxpayer tax identification_number last digits exnibi year period ended 20xx provides of its support to a 501_c_3_organization described in sec_170 see exhibit d exemption_letter from the internal_revenue_service to list as a supported_organization by name in its by-laws see exhibit e by-laws of board_of directors the board_of directors of investment policies and directs the use of gives the authority to elect its determine assets sole supported_organization is to conduct its operations as a state-sponsored charter school provides buildings and other facilities classrooms necessary for works directly with to identify buildings and all of other facilities necessary for its operations as a state-sponsored charter school then acquires and maintains the buildings and other facilities specifically for use by facilities for use by classrooms are used by maintained for necessary_working_capital day-to-day operations building and facilities classrooms are necessary for to provide a state-sponsored education program to children in elementary_school middle school and high school without and maintain its own buildings and facilities classrooms assets are used to provide the necessary buildings and real_property and a relatively small bank account is involvement all of would have to acquire law sec_509 of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than clauses vii or viii this includes organizations described in sec_170 of the code that normally receive a substantial part of its support from a governmental_unit or from direct or indirect_contributions from the general_public catalog number 20810w page www irs gov form 886-a rev schedule number or exhibit explanations of items department of the treasury - internal_revenue_service form 886-a date name of taxpayer tax identification_number last digits year period ended 20kx the treasury regulations treas regs sec_1_170a-9 further define an organization as publicly supported if contributions made by the general_public it receive sec_33 percent of its total support from sec_509 of the code excludes from the term private_foundation an organization that normally receives more than one-third of its support in each taxable_year from any combination of gifts grants contributions or membership fees and gross_receipts from admissions sales of merchandise performance of services that is related to the exempt_function and does not receive more than one-third of its support in each taxable_year from the sum of gross_investment_income and unrelated_business_income sec_1_170a-9 states that organizations dependent primarily on gross_receipts from related activities will not be treated as satisfying the percent-of- support_test under a if it receives almost all of its support from gross_receipts from related activities and an insignificant amount of its support from contributions made by the general_public sec_1 a --4 supporting organizations a in general sec_509 excluded from the definition of private_foundation those organizations which meet the requirements of subparagraphs a b and c thereof a sec_509 a a organization provides that all times thereafter operated exclusively for the benefit of must be section to organized and at or to carry out the purposes of one or more specified perform the functions of organizations described in sec_509 or sec_509 describes the nature of the support or benefit which a sec_509 organization must provide to one or more section for purposes of sec_509 paragraph b of this section generally describes the organizational and - operational tests paragraph c of this section describes permissible purposes under the organizational_test paragraph d of this section describes the requirement of supporting or benefiting one or more specified publicly supported organizations and paragraph e of this section describes permissible beneficiaries and activities under the operational_test organizations a or sec_509 provides that a sec_509 organization must be operated supervised or controlled in connection with one or more organizations described in sec_509 or sec_509 and paragraph f of this section describe the nature of the relationship which must exist between the sec_509 and for purposes of sec_509 paragraph g of this section defines operated supervised or controlled organizations a or section by or catalog number 20810w page www irs gov form 886-a rev form 886-a date schedule number ct exhibi year period ended explanations of items tax identification_number last - internal_revenue_service t of the epariment ovine name of taxpayer tr easury digits depart 20xx by paragraph h of this section defines supervised or controlled in connection with and paragraph i of this section defines operated in connection with sec_509 provides that a sec_509 organization must not be foundation controlled managers or organizations described in sec_509 or sec_509 and paragraph j of this section prescribe a limitation on the control_over the sec_509 organization disqualified indirectly persons directly other than by or for purposes of this section the term supporting_organization means either an an organization seeking section organization described in a status depending upon its context for purposes of this section the term publicly_supported_organization means an organization described in sec_509 or a or section for purposes of paragraph i of this section the term supported_organization means a specified publicly_supported_organization described in paragraphs d iv or d of this section b organizational and operational tests under subparagraph a of sec_509 in order to qualify as a supporting_organization an organization must be both organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of hereinafter referred to in this section as being publicly organized and operated to support or benefit one or more specified supported organizations if an organization fails to meet either the organizational or the operational_test it cannot qualify as a supporting_organization c organizational test- in general an organization is organized exclusively for one or more of the purposes specified in sec_509 only if its articles of organization as defined in sec_1_501_c_3_-1 i limit the purposes of such organization to one or more of the purposes set forth in sec_509 ii do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision i of this subparagraph iii state the specified publicly supported organizations on whose behalf such organization is to be operated within the meaning of paragraph qd of this section and catalog number 20810w page www irs gov form 886-a rev schedule number ct explanations of items form 886-a date t of the depart epariment ofthe internal_revenue_service treasury - exhibi t name of taxpayer tax identification_number last digits year period ended 20xx iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph purposes in meeting the organizational_test the organization’s purposes as it otherwise meets the other requirements of this paragraph stated in its articles may be as broad as or more specific than the purposes set forth in sec_509 therefore an organization which by the terms of its articles is formed for the benefit of one or more specified publicly supported organizations shall if be considered to have met the organizational_test similarly articles which state that an organization is formed to perform the publishing functions of a specified university are sufficient to comply with the organizational_test an organization which is operated supervised or controlled by within the meaning of paragraph g of this section or supervised or controlled in connection with within the meaning of paragraph h of this section one or more sec_509 or organizations to carry out the purposes of such organizations will be considered as meeting the requirements of this paragraph if the purposes set forth in its articles are similar to but no broader than the purposes set forth in the articles of its controlling sec_509 or organizations if however the organization by which it is operated supervised or controlled is a publicly supported sec_501 or organization deemed to be a sec_509 organization for purposes of sec_509 under the provisions of sec_509 the supporting_organization will be considered as meeting the requirements of this paragraph if its articles require it to carry on charitable etc activities within the meaning of sec_170 any than other organization in subparagraph iii limitations an organization is not organized exclusively for the purposes set forth its articles expressly permit it to operate to support or in sec_509 if supported benefit of this paragraph thus for organizations referred to example an organization will not meet the organizational_test under sec_509 if its articles expressly empower it to pay over any part of its income any organization other than those publicly to supported organizations specified in its articles within the meaning of paragraph d of this section the fact that the actual operations of such organization have been exclusively for the benefit of the specified publicly supported organizations shall not be sufficient to permit it to meet the organizational_test or perform any service for specified publicly those d specified organizations- in general in order to meet the requirements of sec_509 an organization must be organized and operated exclusively to support or benefit one or more specified publicly supported organizations the manner in which the catalog number 20810w form 886-a rev www irs gov page form 886-a date name of taxpayer department of the treasury - internal_revenue_service eparime sury explanations of items schedule number eo exhibi tax identification_number last digits year period ended 20xx publicly supported organizations must be specified in the articles for purposes of sec_509 will depend upon whether the supporting_organization is operated supervised or controlled by or supervised or controlled in connection with within the meaning of paragraphs g and h is operated in connection with within the meaning of paragraph i of this section such organizations of this section such organizations or whether it except as nondesignated publicly supported provided in subdivision iv of this subparagraph in order to meet the requirements of subparagraph of this paragraph the articles of the supporting_organization must designate each of the specified organizations by name unless organizations requirements i a the supporting_organization is operated supervised or controlled by within the meaning of paragraph g of this section or is supervised or controlled in connection with of this section one or more publicly supported organizations and within the meaning of paragraph h b the articles it be operated to support or benefit one or more beneficiary organizations which are designated by class or purpose and which include of organization of the supporting_organization require that the publicly supported organizations referred to in a of this subdivision without designating such organizations by name or in purpose or publicly supported organizations which are closely related function to those publicly supported organizations referred to in subdivision i a or name subparagraph organization designating without such this by ii if a supporting_organization is described in subdivision i a of this subparagraph it will not be considered as failing to meet the requirements of subparagraph of this paragraph that the publicly supported organizations be specified merely because its articles of organization permit the conditions described in subparagraphs i ii and iii and i a and b of this paragraph iv a supporting_organization will meet the requirements of subparagraph of this paragraph even though its articles do not designate each of the specified organizations by name if a there has been an historic and continuing relationship between the supporting_organization and the sec_509 or organizations and catalog number 20810w www irs gov page form 886-a rev form 886-a date name of taxpayer department of the treasury - internal_revenue_service eparime y explanations of items tax identification_number last digits schedule number act exhibi year period ended 20xx b by reason of such relationship there has developed a substantial identity of interests between such organizations nondesignated publicly supported organizations scope of rule if the requirements of subparagraph i a of this paragraph are met a supporting_organization will not be considered as failing the test of being organized for the benefit of specified organizations solely because its articles i permit the substitution of one publicly_supported_organization within a designated class for another publicly_supported_organization either different class designated in the articles the same or in a ii permit the supporting_organization to operate for the benefit of new or additional publicly supported organizations of the same or a different class designated in the articles or iii permit the supporting_organization to vary the amount of its support among different publicly supported organizations within the class or classes of organizations designated by the articles such organization or organizations if an organization is organized and designated publicly supported organizations i is operated in operated to support one or more publicly supported organizations and it connection with in then except as subparagraph iv of this paragraph its articles of organization must for purposes of satisfying the organizational_test under sec_509 designate the specified organizations by name under the circumstances described in this subparagraph a supporting_organization which has one or more specified organizations designated by name in its articles will not be considered as failing the test of being organized for the benefit of specified organizations solely because its articles provided a permit a publicly_supported_organization which is designated by class or purpose be substituted for the publicly_supported_organization or rather than by name to organizations designated by name in is conditioned upon the occurrence of an event which is beyond the control of the supporting_organization such as loss of exemption substantial failure or abandonment of operations or dissolution of the publicly_supported_organization or organizations designated in the articles if such substitution but only articles the permit the supporting_organization to operate for the benefit of b a beneficiary organization which is not a publicly_supported_organization but only if such supporting_organization is currently operating for the benefit of a publicly_supported_organization and publicly supported the benefit of other than its operating for possibility the of a catalog number 20810w www irs gov form 886-a rev page form 886-a date name of taxpayer depart t of the t epariment orme explanations of items reasury - internal_revenue_service tax identification_number last digits schedule number cn exhibi year period ended 20xx organization is a remote contingency or c permit the supporting_organization to vary the amount of its support between different designated organizations so long as it meets the requirements of the integral part test set forth at least one beneficiary organization of this section with respect to in paragraph i ii if the beneficiary organization referred to in subdivision i b of this subparagraph is not a publicly_supported_organization the supporting_organization will not then meet the operational_test of paragraph e of this section therefore if a supporting_organization substituted in accordance with such subdivision i b a beneficiary other than a publicly_supported_organization and operated in support of such beneficiary organization the supporting_organization would not be described in sec_509 e operational test- permissible beneficiaries a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported it engages solely in organizations hereinafter referred to as the operational_test only if activities which support or benefit the specified publicly supported organizations such activities may include making payments to or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization or for_the_use_of permissible activities a supporting_organization is not required to pay over its income to the publicly supported organizations in order to meet the operational_test it may satisfy the test by using its income to carry on an independent activity or program which supports or benefits the specified publicly supported organizations all such support must however be limited to permissible beneficiaries in accordance with subparagraph of this paragraph the supporting_organization may also engage in fund raising activities such as solicitations fund raising dinners and unrelated_trade_or_business to raise funds for the publicly supported organizations or for the permissible beneficiaries of required between relationship organizations- section f nature a b describes the nature of the relationship required between a sec_501 organization and one or more publicly supported organizations in order for such sec_501 organization to qualify under the provisions of sec_509 to meet the requirements of sec_509 an organization must be operated supervised or controlled by or in connection with one or more publicly supported organizations if an organization does not stand in one of such relationships as provided in this paragraph to one or more publicly supported organizations it is not an organization described in sec_509 general in form 886-a rev catalog number 20810w www irs gov page department of the treasury - internal_revenue_service p y explanations of items form 886-a date name of taxpayer tax identification nur digits types of relationships sec_509 sets forth relationships n subparagraph of this paragraph thus a supporting organi one of which must be met order to in i operated supervised or controlled by ii supervised or controlled in connection with or iii operated in connection with one or more publicly supported organizations requirements of relationships although more than one type of relationship may exist in any one case any relationship described in sec_509 must insure that i the supporting_organization will be responsive to the needs of demands of one or more publicly supported organizations and ii the supporting_organization will constitute an integral part of significant involvement in organizations or maintain a or more publicly supported operations of one the or or by one more publicly operated controlled supervised the case of supporting organizations which are supervised or controlled general description of relationships in the case of supporting organizations which are supported organizations the distinguishing feature of this type of relationship is the presence of a substantial degree of direction by the publicly supported organizations over the conduct of the supporting_organization as described in paragraph g of this section in in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of all organizations involved such as the presence of common directors as described in paragraph h of this section in the case of a supporting_organization which is operated in connection with one or more publicly supported organizations the distinguishing feature and significantly involved in the operations of the publicly_supported_organization as described section the supporting_organization is responsive to paragraph that this i of is in g meaning of operated supervised or controlled by i each of the items operated by supervised by and controlled by as used in sec_509 presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationship required under any one of these terms is comparable to that of a parent and subsidiary where the catalog number 20810w page www irs gov form 886-a rev schedule number ct exhibi year period ended explanations of items form 886-a date name of taxpayer tax identification_number last - internal_revenue_service department of the epariment or easury treasury ine digits 20xx subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations ii a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 even though its governing body is not comprised of representatives of the specified publicly supported organizations for whose benefit it is operated within the meaning of sec_509 a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 and be operated for the benefit of one or more different publicly supported organizations within the meaning of sec_509 only if it can be demonstrated that the purposes of the former organizations are carried out by benefitting the latter organizations h meaning of supervised or controlled in connection with in order for a supporting_organization to be supervised or controlled in connection with one or more publicly supported organizations there must be common supervision or control by the persons supervising or controlling both the supporting_organization and the publicly supported organizations to insure that the supporting_organization will be responsive to the needs and requirements of the publicly supported organizations therefore in order to meet such requirement the control or management of the supporting_organization must be vested in the same persons that control or manage the publicly supported organizations a supporting_organization will not be considered to be supervised or controlled in connection with one or more publicly supported organizations if such organization merely makes payments mandatory or discretionary to one or more named publicly supported organizations even if the obligation to make payments to the named beneficiaries is enforceable under state law by such beneficiaries and the supporting organization’s governing instrument contains provisions whose effect is described in sec_508 and b such arrangements do not provide a sufficient connection between the payor organization and the needs and requirements of the publicly supported organizations to constitute supervision or control in connection with such organizations i meaning of operated in connection with- general_rule for each taxable_year a supporting_organization is operated in connection with one or more supported organizations that is is not disqualified by reason of to acceptance of contributions from controlling donors or paragraph f a type ill supporting organization’ only if relating is it www irs gov form 886-a rev catalog number 20810w page form 886-a date name of taxpayer depart t of the t - internal_revenue_service epariment of explanations of items reasury ine tax identification_number last digits schedule number ct exhibi year period ended 20xx paragraph i satisfies- relating to foreign supported organizations of this section and it i the notification requirement which is set forth in paragraph i of this section ii the responsiveness test which is set forth in paragraph i of this section and iii the integral part test which is satisfied by maintaining significant involvement in the operations of one or more supported organizations and providing support on which the supported_organization s are dependent in order to satisfy this test the supporting_organization must meet the requirements either for- a functionally integrated type_iii_supporting_organizations set forth in paragraph i of this section or b non-functionally integrated type_iii_supporting_organizations set forth in paragraph i of this section notification requirement- i annual notification for each taxable_year a type ill supporting_organization must provide the following documents to each of its supported organizations a a written notice addressed to a principal officer of the supported_organization describing the type and amount of all of the support the supporting_organization provided to the supported_organization during the supporting organization’s taxable_year immediately preceding the taxable_year in which the written notice is provided and during any other taxable_year of the supporting_organization ending after december 20xx for which such support information has not previously been provided b a copy of the supporting organization’s form_990 return of organization exempt from income_tax or other annual information_return required to be filed under sec_6033 although the supporting_organization may redact from the return the name and address of any contributor to the organization that was most recently filed as of the date the notification is provided and any such return for any other taxable_year of the supporting_organization ending after december 20xx that has not previously been provided to the supported_organization and c a copy of the supporting organization’s governing documents as in effect on the www irs gov form 886-a rev catalog number 20810w page schedule number ct explanations of items form 886-a date - internal_revenue_service the spariment of ine department easury exhibi tr of name of taxpayer tax identification_number last digits year period ended 20xx date the notification is provided including its articles of organization and bylaws if any and any amendments to such documents unless such documents have been previously provided and not subsequently amended ii electronic media the notification documents required by this paragraph i may be provided by electronic media due_date the notification documents required by this paragraph i for any taxable iii year shall be postmarked or electronically transmitted by the last day of the fifth calendar month following the close of that taxable_year principal officer iv officer includes but is responsibility for- for purposes of paragraph i i a of this section a principal title has ultimate a person who regardless of not limited to a implementing the decisions of the governing body of a supported_organization b supervising the management administration or operation of the supported_organization or c managing the finances of the supported_organization managing the finances of the supported_organization responsiveness test- i the a supported responsiveness test organization except as provided in paragraph i v of this section in order to meet this test a supporting_organization must satisfy the requirements of paragraphs i ii and i iii of this section organization the needs or demands of is responsive to supporting general meets rule a if it ii relationship of officers directors or trustees a supporting_organization satisfies the requirements of this paragraph i ii with respect to a supported_organization only if- a one or more officers directors or trustees of the supporting_organization are elected or appointed by the officers directors trustees or membership of the supported_organization b one or more members of the governing body of the supported_organization are also officers directors or trustees of or hold other important offices in the supporting_organization or c the officers directors or trustees of the supporting_organization maintain a close www irs gov form 886-a rev catalog number 20810w page schedule number at explanations of items form 886-a date internal_revenue_service epariment orine department asury of the tre tax identification_number last digits exnidl year period ended name of taxpayer 20xx and continuous working relationship with the officers directors or trustees of the supported_organization significant voice a supporting_organization satisfies the requirements of this iii paragraph i iii only if by reason of paragraphs i ii a i ii b or i ii c of this section the officers directors or trustees of the supported_organization have a significant voice in the investment policies of the supporting_organization the timing of grants the manner of making grants and the selection of grant recipients by such supporting_organization and in otherwise directing the use of the income or assets of the supporting_organization integral part test-functionally integrated type iii supporting organization- i general_rule a supporting_organization meets the integral part test and will be considered functionally integrated within the meaning of sec_4943 if it- a engages in activities substantially_all of which directly further the exempt purposes of one or more supported organizations and otherwise meets the requirements described in paragraph i ii of this section b is the parent of each of its supported organizations as described in paragraph i iii of this section or supports a governmental supported_organization and otherwise meets the c requirements of paragraph i iv of this section ii substantially_all activities directly further exempt purposes- a in general a supporting_organization meets the requirements of this paragraph i ii if it engages in activities substantially_all of which- directly further the exempt purposes of one or more supported organizations to which the supporting_organization is responsive by performing the functions of or carrying out the purposes of such supported_organization s and but for the involvement of the supporting_organization would normally be engaged in by such supported_organization s b meaning of substantially_all for purposes of paragraph i ii a of this section in determining whether substantially_all of a supporting organization’s activities directly further the exempt purposes of one or more supported_organization s to which the supporting_organization is responsive all pertinent facts and circumstances will be taken into consideration catalog number 20810w page www irs gov form 886-a rev schedule number at explanations of items form 886-a date sparimentorme easury - internal_revenue_service department exhibi the tr of name of taxpayer tax identification_number last digits year period ended 20xx c meaning of directly further activities directly further the exempt purposes of one or more supported organizations for purposes of this paragraph i only if they are conducted by the supporting_organization itself rather than by a supported_organization holding title to and managing exempt-use assets described in paragraph i ii of this section are activities that directly further the exempt purposes of the supported_organization within the meaning of this paragraph i conversely except as provided in paragraph i ii d of this section fundraising making grants whether to the supported_organization or to third parties and investing and managing non-exempt-use assets are not activities that directly further the exempt purposes of the supported_organization within the meaning of this paragraph i iii parent of supported_organization s for purposes of paragraph i i b of this section a supporting_organization is the parent of a supported_organization if the supporting_organization exercises a substantial degree of direction over the policies programs and activities of the supported_organization and a majority of the officers directors or trustees of the supported_organization is appointed or elected directly or indirectly by the governing body members of the governing body or officers acting in their official capacity of the supporting_organization sec_514 acquisition_indebtedness general_rule for purposes of this section the term acquisition_indebtedness means with respect to any debt-financed_property the unpaid amount of- a the indebtedness incurred by the organization in acquiring or improving such property b the indebtedness incurred before the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and c the indebtedness incurred after the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and the incurrence of such indebtedness was reasonably foreseeable at the time of such acquisition or improvement sec_514 real_property acquired by a qualified_organization a in general except as provided in subparagraph b the term acquisition_indebtedness does not for purposes of this section include indebtedness incurred by a qualified_organization in acquiring or improving any real_property b exceptions page www irs gov form 886-a rev catalog number 20810w form 886-a date schedule number a exhibi year period ended explanations of items tax identification_number last internal_revenue_service of the epariment of ine name of taxpayer breasury - t d rtment digits 20xx c qualified_organization for purposes of this paragraph the term qualified_organization means- i an organization described in sec_170 and its affiliated support organizations described in sec_509 taxpayer’s position is of the position that it meets the requirements of a and is a type_iii_functionally_integrated_supporting_organization operated in connection with and functionally integrated with its supported_organization government's position of the dollar_figure in total support dollar_figure or approximately constitutes support from gross_receipts from rental income an unrelated business activity rental income is not a charitable religious or educational activity and therefore is an unrelated business activity however if an organization qualifies as a a supporting_organization then is a qualified_organization and thereby real_property acquired by or improved by a qualified_organization is not acquisition_indebtedness with respect to any debt-financed_property and is excluded from the unrelated_business_income_tax sec_514 real_property acquired by a qualified_organization also not more than one-third of the support is received from investment_income and unrelated_business_income since sec_1_170a-9 precludes organizations receiving almost all of its support from gross_receipts from related activities being treated as satisfying the support_test under a the organization does not meet the public support_test under sec_509 and sec_170 of the code computation of the public support percentage for tax_year ending december 20xx is zero percent or more and fails as an organization described in sec_170 does not meet the required support percentage of computation is shown in exhibit a form_990 20xx schedule a public charity status and public support part il support schedule for organizations described in sec_170 and sec_170 catalog number 20810w page www irs gov form 886-a rev form 886-a date name of taxpayer department of the epariment treasury reasury explanations of items - internal_revenue_service tax identification_number ast digits schedule number ct exhibi year period ended 20xx sec_509 of the code excludes from the term private_foundation an organization that normally receives more than one-third of its support in each taxable_year from any combination of gifts grants contributions or membership fees and gross_receipts from admissions sales of merchandise performance of services that is related to the exempt_function and does not receive more than one-third of its support in each taxable_year from the sum of gross_investment_income and unrelated_business_income computation of the public support percentage for tax_year ending december 20xx is zero percent or more and fails as an organization described in sec_509 does not meet the required support percentage of computation is shown in exhibit b form_990 20xx schedule a public charity status and public support part iil support schedule for organizations described in sec_509 in general sec_509 excludes from the definition of private_foundation those organizations which meet the requirements of subparagraphs a b and c of treas regs sec_1_509_a_-4 supporting organizations sec_509 provides that a sec_509 organization must be organized and at all times thereafter operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or does list name in its by-laws see exhibit e requirements set forth in sec_1_509_a_-4 specified by name in the by-laws of sec_1 a d specified organizations provides of its support to catalog number 20810w page organization described in sec_170 organization described in sec_170 not an organization described in sec_509 or a c is a c sec_509 provides that a sec_509 organization must be operated supervised or controlled by or in connection with one or more organizations described in sec_509 or as a supported_organization by meets the organizational ts www irs gov form 886-a rev form 886-a date name of taxpayer depart epariment of t of the ine ti reasury explanations of items - internal_revenue_service tax identification_number last digits schedule number an exnidl year period ended 20xx for purposes of sec_509 paragraph g of this section defines operated supervised or controlled by paragraph h of this section defines supervised or controlled in connection with and paragraph i of this section defines operated in connection with i meaning of operated in connection with- general_rule for each taxable_year a supporting_organization is operated in connection with one or more supported organizations that is paragraph f relating to acceptance of contributions from controlling donors or paragraph i relating to foreign supported organizations of this section and it satisfies- is a type iii supporting organization’ only if it is not disqualified by reason of by-laws of board_of directors the board_of directors of investment policies and directs the use of gives the authority to elect its determine assets operates in connection with is a 501_c_3_organization described in sec_170 also organization described in sec_509 must satisfy additional requirements in order to qualify as an additional requirements are i the notification requirement which is set forth in paragraph i of this section notification requirement- i annual notification for each taxable_year a type ill supporting_organization must provide the following documents to each of its supported organizations a a written notice addressed to a principal officer of the supported_organization describing the type and amount of all of the support the supporting_organization provided to the supported_organization during the supporting organization’s taxable_year immediately preceding the taxable_year in which the written notice is provided and during any other taxable_year of the supporting_organization ending after december 20xx for which such support information has not previously been provided b a copy of the supporting organization’s form_990 return of organization exempt from income_tax or other annual information_return required to be filed under sec_6033 although the supporting_organization may redact from the return the name and address of any contributor to the organization that was most recently filed as of the date the form 886-a rev catalog number 20810w www irs gov page schedule number at explanations of items department of the treasury epa - internal_revenue_service form 886-a date sury tax identification_number last name of taxpayer digits exhibi year period ended 20xx notification is provided and any such return for any other taxable_year of the supporting_organization ending after december 20xx that has not previously been provided to the supported_organization and c a copy of the supporting organization’s governing documents as in effect on the date the notification is provided including its articles of organization and bylaws if any and any amendments to such documents unless such documents have been previously provided and not subsequently amended ii electronic media the notification documents required by this paragraph i may be provided by electronic media iii due_date the notification documents required by this paragraph i for any taxable_year shall be postmarked or electronically transmitted by the last day of the fifth calendar month following the close of that taxable_year iv principal officer for purposes of paragraph i i a of this section a principal officer includes but is not limited to a person who regardless of title has ultimate responsibility for- a implementing the decisions of the governing body of a supported_organization b supervising the management administration or operation of the supported_organization or c managing the finances of the supported_organization based on the close relationship between this information was constructively available and provided will timely document these notification requirements in future years and states it ii the responsiveness test which is set forth in paragraph i of this section and responsiveness test- i general_rule a supporting_organization meets the responsiveness test if it is responsive to the needs or demands of a supported_organization except as provided in paragraph i v of this section in order to meet this test a supporting_organization must satisfy the requirements of paragraphs i ii and i iii of this section ii relationship of officers directors or trustees a supporting_organization satisfies the requirements of this paragraph i ii with respect to a supported_organization only if- catalog number 20810w page www irs gov form 886-a rev form 886-a date department of the trea internal_revenue_service eparimen ore ie sury explanations of items tax identification_number last name of taxpayer digits schedule number at exhibi year period ended 20xx a one or more officers directors or trustees of the supporting_organization are elected or appointed by the officers directors trustees or membership of the supported_organization b one or more members of the governing body of the supported_organization are also officers directors or trustees of or hold other important offices in the supporting_organization or c the officers directors or trustees of the supporting_organization maintain a close and continuous working relationship with the officers directors or trustees of the supported_organization by-laws of board_of directors give the authority to elect its is responsive to the needs or demands of iii significant voice a supporting_organization satisfies the requirements of this paragraph i iii only if by reason of paragraphs i ii a i ii b or i ii c of this section the officers directors or trustees of the supported_organization have a significant voice in the investment policies of the supporting_organization the timing of grants the manner of making grants and the selection of grant recipients by such supporting_organization and in otherwise directing the use of the income or assets of the supporting_organization the integral part test which is satisfied by maintaining significant involvement in the iii operations of one or more supported organizations and providing support on which the supported_organization s are dependent in order to satisfy this test the supporting_organization must meet the requirements either for- the board_of directors of investment policies and directs the use of determine assets sole supported_organization is to conduct its operations as a state-sponsored charter school provides buildings and other facilities classrooms necessary for works directly with to identify buildings and other facilities necessary for its operations as a state-sponsored charter school then acquires and maintains the buildings and other facilities specifically for use by assets are used to provide the necessary buildings and all of catalog number 20810w form 886-a rev www irs gov page schedule number wt explanations of items department of the treasury - internal_revenue_service form 886-a date name of taxpayer tax identification_number last digits exnidi year period ended 20xx all of facilities for use by classrooms are used by maintained for necessary_working_capital day-to-day operations building and facilities classrooms are necessary for to provide a state-sponsored education program to children in elementary_school middle school and high school without and maintain its own buildings and facilities classrooms and a relatively small bank account is real_property involvement would have to acquire conclusion _ foundation status should be reclassified from a publicly_supported_organization described in sec_509 and sec_170 to an organization described in sec_509 of the code the effective date of this reclassification is january 20xx catalog number 20810w page www irs gov form 886-a rev
